Citation Nr: 1452812	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho 


THE ISSUES

1.  Entitlement to a compensable rating for residuals of fractures to the third, fourth, and fifth metacarpals of the left hand. 

2.  Entitlement to a rating in excess of 10 percent for hypoesthesia of the fifth digit of the left hand for the period from March 15, 2010, to June 2, 2014, and in excess of 20 percent for the period beginning June 3, 2014.

3.  Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The case was remanded for additional development in April 2014 and now returns to the Board for further appellate review.  

In May 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.

Pursuant to development conducted as directed by the April 2014 remand, a September 2014 rating decision increased the rating for hypoesthesia of the fifth digit of the left hand from 0 to 10 percent effective March 15, 2010, and 20 percent effective from June 3, 2014.  As the 10 percent rating was assigned effective from the date of receipt of the claim for increase of March 15, 2010, the matter of entitlement to a compensable rating for hypoesthesia of the fifth digit prior to March 15, 2010, is not for consideration.  However, as the 20 percent rating was not assigned effective from the date of claim, and the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the matter of the compensation assigned for this disability remains in appellate status in that manner as characterized on the first page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board parenthetically notes that the September 2014 rating decision also granted service connection for hypoesthesia of the fourth digit of the left hand at a disability rating of 20 percent.  However, an appeal with respect to the propriety of this rating has not been perfected to the Board; as such, the issues on appeal are limited to those listed on the title page of this decision.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     

The adjudication of the claims for increased ratings on appeal is set forth in the decision below.  The claim for service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  Resolving all doubt in favor of the Veteran, for the entire appeal period, i.e., since March 15, 2010, residuals of factures to the third, fourth, and fifth metacarpals of the left hand have resulted in painful limited motion due to degenerative arthritis in a group of minor joints.  

3.  For the appeal period from March 15, 2010, to June 2, 2014, hypoesthesia of the fifth digit of the left hand resulted in no more than mild incomplete paralysis.  

4.  Resolving all doubt in favor of the Veteran, for the appeal period beginning June 3, 2014, hypoesthesia of the fifth digit of the left hand has resulted in severe incomplete paralysis; such disability has not resulted in complete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for residuals of fractures to the third, fourth, and fifth metacarpals of the left hand are met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5223 (2014). 

2.  The criteria for a rating in excess of 10 percent for hypoesthesia of the fifth digit of the left hand for the period from March 15, 2010, to June 2, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8615 (2014). 

3.  The criteria for a 40 percent rating, but no higher, for hypoesthesia of the fifth digit of the left hand for the period beginning June 3, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8615 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claims for increased ratings on appeal.  Specifically, a March 2010 letter, sent prior to the initial unfavorable decision issued in May 2010, advised the Veteran of the evidence and information necessary to substantiate the claims for increased ratings on appeal, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations addressing the disabilities for which increased compensation is claimed in March 2010 and June 2014.  The Board finds these examinations adequate to evaluate these disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed determinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims for increased ratings on appeal and no further examination is necessary.

Additionally, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge at the aforementioned May 2012 Board hearing.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officials who chair such hearings fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2012 hearing, the undersigned noted the increased rating issues on appeal, and information was solicited as to the nature and severity of the service-connected disabilities at issue, to include the nature and severity of the symptoms as well as the impact such have on the Veteran's daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on such hearing testimony, the record was held open for 30 day for the submission of additional evidence, and the Board subsequently remanded the case in order to obtain outstanding treatment records and a VA examination that addressed the current severity of the disabilities at issue.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied and that the Board may proceed to adjudicate the claims addressed in the decision below based on the current record.

As indicated previously, the Board remanded the Veteran's claims in April 2014, the purpose of which was to provide the Veteran with an opportunity to identify any outstanding treatment records, obtain updated VA treatment records, and afford him VA examinations to determine severity of his service-connected disabilities.  Following the remand, the AOJ provided the Veteran with a letter in April 2014  requesting that he identify any outstanding treatment records.  The Veteran replied by identifying private treatment reports from April 1996 and May 1966 by a retired physician that he stated were now located at Eastern Idaho Regional Medical Center.  Two attempts to obtain these records from this facility were not successful and, while there is no official response from this facility indicating that such records are not available, or a letter to the Veteran notifying him of such, these records could not show any information relevant to the matter under consideration, i.e., the severity of the service connected disabilities during the appeal period, as such pre-date the appeal period by almost 15 years.  As such, the Board finds that additional development or notice with respect to obtaining these records is not necessary as there is no reasonable possibility that these records would substantiate the claims for increased compensation addressed herein.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).   

As for the updated VA treatment records requested in the remand, such records, dated through late April 2014, have been obtained, and the June 2014 VA examination of the Veteran's fingers was responsive to the directives of the April 2014 remand.  Therefore, the Board finds that there has been substantial compliance with the April 2014 remand instructions such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA with respect to the claims for increased ratings on appeal would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication of these issues below.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims for increased compensation on appeal.  

II.  Analysis

On March 15, 2010, VA received the Veteran's claim for increased ratings for residuals of fractures to the third, fourth, and fifth metacarpals of the left hand, and hypoesthesia of the fifth digit of the left hand.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Residuals of Fractures to the Third, Fourth, and Fifth Metacarpals of the Left Hand

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  "Groups of minor joints" include multiple involvements of the carpal joints of the upper extremities.  38 C.F.R. § 4.45(f).  In the absence of limitation of motion, a 10 percent rating may be assigned if there is X-ray involvement of 2 or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

The service-connected residuals of fractures to the third, fourth, and fifth metacarpals of the left hand are currently rated by analogy to DC 5223 (favorable ankylosis of two digits of the hand).  In rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Evidence of record, to include the reports from the June 2014 VA examination, reflect that the Veteran is right-handed; therefore, because the service-connected disability of the fingers at issue is in the left hand, the criteria for the minor extremity are for consideration.  DC 5223 pertains to favorable ankylosis of two digits of one hand.  As relevant to the instant appeal, such provides for a 10 percent rating for favorable ankylosis of the long and ring; long and little; or ring and little fingers of the minor extremity.  

Summarizing the pertinent clinical history with the above criteria in mind, during service, the Veteran sustained fractures of the 3rd, 4th and 5th metacarpals of the left hand, and service connection for such fractures was granted by a September 1968 rating decision.  A noncompensable rating was assigned and has been continued until the present time.  

At the March 2010 VA examination, the Veteran described daily pain in his left hand to a level of 2-3/10.  He described no flare-ups but stated that when he bumps the left hand, it results in very severe pain lasting a few minutes.  It was reported that a November 2008 VA x-ray showed carpometacarpal osteoarthritis.  The Veteran stated that he cannot pick small things up or twist or grip with his left hand. With respect to occupational limitations, it was noted that the Veteran was retired.  Motion in the left fingers was said to produce slight pain at the extremes of flexion of all fingers, and the Veteran's fingers could reach the proximal palm although they were all 1 centimeter from the proximal crease.  Motor strength and dexterity were normal but there was tenderness of the fifth metacarpal phalangeal joint.  There were no changes in motion during repetitive motion testing and the examiner remarked that there was no additional loss of range of motion or functional loss of the involved points due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups. 

At the June 2014 VA examination, the Veteran descried waxing and waning pain particularly associated with the metacarpals of the fourth and fifth fingers.  The Veteran described flare-ups associated with applying the left handbrake lever while riding motorcycles.  He also described flare-ups associated with profound fatigue that prohibit the use of hand tools such as a hammer or garden tools such as a shovel or rake.  

Range of motion testing at the June 2014 VA examination showed limitation of motion in the left ring and little fingers, with pain, to the point that there was a gap of less than one inch (2.5 cm) between the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  There was no limitation of extension and repetitive (three times) motion resulted in no additional limitation of motion.  The examiner noted that there was weakened movement and excess fatigability in the left long, ring, and little fingers, and pain on movement and atrophy of disuse in the left ring and little fingers.  Left hand grip strength was reduced to 3/5 but there was no ankylosis of the thumb or fingers.  The examiner noted that a March 2010 VA x-ray showed moderate osteoarthritis of the left carpal metacarpals and minimal scatter interphalangeal osteoarthritis.  He also answered affirmatively with respect to the question of whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups, or when the joints in question were used repeatedly over a period of time.  The examiner also reported that the left hand disability at issue impacted functional impairment to the extent that left grip strength is significantly decreased due to diminished functioning of the left third, fourth, and fifth fingers.  

Review of the outpatient treatment reports of record do not contain findings pertinent to the service-connected disability of the fingers of the left hand at issue describing a level of disability, particularly as relevant to the rating criteria, significantly different than that demonstrated on the reports from the VA examinations discussed above.  

Applying the legal criteria to the facts set forth above, the Board notes that, under DC 5229, the limitation of motion shown at the most recent VA examination of  a gap of less than one inch (2.5 cm) between the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips is not compensable.  However, as indicated above, a "minor joint group" for the purposes of rating arthritis under 38 C.F.R. § 4.45(f) includes the service-connected disability at issue; namely, multiple involvements of the carpal joints of the upper extremities.  As such, given the X-ray evidence of arthritis, the loss of motion and painful motion demonstrated at the June 2014 VA examination, and the March 2010 VA examination finding of pain at the extremes of flexion of all fingers and some limitation of motion to the extent that each finger in the left hand could only extend to centimeter from the proximal crease, the Board finds that the disability picture more nearly than not approximates the criteria for a 10 percent rating for arthritis with noncompensable limitation of motion in a group of minor joints under 38 C.F.R. § 4.71a, DC 5003, since the filing of the claim on appeal on March 15, 2010.  As such, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent rating for fractures to the third, fourth, and fifth metacarpals of the left hand are met from March 15, 2010.  38 C.F.R. §§ 4.3, 4.7.  

As for a schedular rating in excess of 10 percent, given the fingers for which service connection has been granted based on the fracture to the left hand at issue herein, which do not include the index (second) finger or thumb, a rating in excess of 10 percent is not available under any potentially applicable diagnostic code pertaining to musculoskeletal disability of the fingers codified at 38 C.F.R. § 4.71a.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra, the reports from the examinations conducted above document consideration of these principles, and specifically included a determination that pain, weakness, fatigability, or incoordination significantly limited functional ability during periods of flare-ups or repetitive use.  However, the weight of the evidence is against a conclusion that a rating in excess of the 10 percent rating found to be warranted herein-which is based on a finding of disability due painful motion-would be warranted under these principles.  

In short, and based on the analysis above, the rating criteria for 10 percent rating, but no higher, for residuals of factures to the third, fourth, and fifth metacarpals of the left hand are met from the date of claim of March 15, 2010.  38 C.F.R. § 4.71a, DC 5003; 38 C.F.R. § 3.400.    


B.  Hypoesthesia of the Fifth Digit of the Left Hand

Under 38 C.F.R. § 4.124a, DCs 8515 or 8615 (neuritis), a 10 percent rating is assigned for mild incomplete paralysis of the minor median nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the minor median nerve; a 40 percent rating is assigned for severe incomplete paralysis of the minor median nerve; and a 60 percent rating is assigned for complete paralysis of the minor median nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Summarizing the pertinent evidence with the above criteria in mind, a February 2009 rating decision granted service connection for hypoesthesia of the fifth digit of the left hand as secondary to the service-connected residuals of fractures to the third, fourth, and fifth metacarpals of the left hand.  A noncompensable rating was  assigned by analogy to, at that time, DC 8515.  This rating was based on a November 2008 VA "arteries, veins, and miscellaneous" examination demonstrating mild hypoesthesia along the entire left fifth finger that the VA examiner found was at least as likely as not related to his injury to the left hand during service. 

Thereafter, in connection with the Veteran's current claim for an increased rating, at the aforementioned March 2010 VA examination, he reported that the tip of the fifth digit was numb "pretty much all the time" and the that rest of that finger and the ulnar aspect of the hand becomes numb and tingly intermittently.  The examination included a negative Tinel's sign, but demonstrated reduced sensation at the tip of the left fifth finger.  The assessment was mild hypoesthesia of the fifth digit of the left hand. 

The June 2014 VA examination noted that there was clear decreased squeeze strength with flexion of the fifth digit of the left hand and muscle atrophy of the flexor surfaces of the fifth digit.  The examiner stated that there was "significant" hypoesthesia of the fifth digit on testing of both the palmar and dorsal sides of finger and an inability to distinguish sharp sensation from dull sensation testing.  The examiner also noted that there was profound weakness in the fifth digit. 

Review of the outpatient treatment reports of record do not contain findings pertinent to the service-connected hypoesthesia of the fifth digit of the left hand describing a level of disability, particularly as relevant to the rating criteria, significantly different than that demonstrated on the reports from the VA examinations discussed above.  

The aforementioned September 2014 rating decision increased the rating for hypoesthesia of the fifth digit of the left hand, under DC 8615, to 20 percent effective from June 3, 2014, the date of the June 2014 VA examination set forth above.  As such, the first matter for consideration is whether the criteria for a rating in excess of 10 percent for hypoesthesia of the fifth digit of the left hand for the period from March 15, 2010, to June 2, 2014, are met.  Such a rating would require there to be moderate incomplete paralysis during this period.  38 C.F.R. § 4.124a, DC 8615. 

At both the November 2008 VA and March 2010 VA examinations, the diagnosis  was mild hypoesthesia of the fifth digit of the left hand, and there is no evidence that the "moderate" neurologic disability required for a 20 percent rating was demonstrated prior to the June 2014 VA examination.  As such, the criteria for a schedular rating in excess of 20 percent for hypoesthesia of the fifth digit of the left hand for the period from March 15, 2010, to June 2, 2014, are not met.  38 C.F.R. §§ 3.400, 4.124a; DC 8516.  

Turning to whether a rating in excess of 20 percent for the period beginning June 3, 2014, may be assigned, such a rating would require severe neurologic disability.  38 C.F.R. § 4.124a, DC 8615.  Given such findings at the June 2014 VA examination of "significant" hypoesthesia and "profound weakness" of the fifth finger, the Board finds that the disability picture more nearly than not approximates "severe" neurologic disability as described by 38 C.F.R. § 4.124a, DC 8615.  Therefore, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent rating for hypoesthesia of the fifth digit of the left hand for the period beginning June 3, 2014 are met.  38 C.F.R. §§ 4.3, 4.7.  As a rating in excess of 40 percent under DC 8615 requires complete paralysis of the median nerve, and it is not contended or demonstrated that such is shown, a schedular rating in excess of 40 percent cannot be assigned.  38 C.F.R. § 4.124a, DC 8615.  

C.  Other Considerations

The Board further finds that additional staged ratings for the Veteran's service-connected disabilities addressed above, aside from such that the Veteran was determined to be entitled to herein, are not warranted as his symptomatology has otherwise remained stable during the pendency of the appeal.  See Hart, supra. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected disabilities and there are no additional symptoms of the service-connected disabilities at issue.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service-connected finger disabilities addressed above.  In this regard, the residuals of fractures to the third, fourth, and fifth metacarpals require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  Similarly, the rating found to be appropriate for the hypoesthesia of the fifth digit of the left hand contemplates the functional impairment associated with the severe incomplete paralysis of the median nerve, to include hypoesthesia, an inability to distinguish sharp sensation from dull sensation testing, and profound weakness in the fifth digit. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for either of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the disabilities of the left fingers addressed above, the Veteran is in receipt of service connection for several other disabilities.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for increased compensation for the left finger disabilities addressed above are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the examiner who conducted the July 2014 VA examination found that the service-connected left finger disabilities at issue did impact the Veteran's functional ability to the extent that left hand grip strength was reduced.  However as the service-connected disability affects the minor hand, which the Veteran presumably would not rely upon as much as his dominate right hand in performing typical work functions.  In fact, the Veteran himself testified that the disability in the left fingers at issue did not really affect is ability to work; and there is no clinical evidence indicating that employment would be precluded by the service-connected disabilities at issue, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.

The Board finds, for the reasons stated above, that the criteria for a 10 percent rating for fractures to the third, fourth, and fifth metacarpals of the left hand from March 15, 2010, and a 40 percent rating for hypoesthesia of the fifth digit of the left hand from June 3, 2014, are met.  

However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for fractures to the third, fourth, and fifth metacarpals of the left hand; a rating in excess of 10 percent for hypoesthesia of the fifth digit of the left hand from March 15, 2010, to June 2, 2014; and a rating in excess of 40 percent for hypoesthesia of the fifth digit of the left hand for the period beginning June 3, 2014.  Therefore, the benefit of the doubt doctrine is not applicable with respect to this aspect of the appeal, and any claim of entitlement to a rating in excess of 10 percent for fractures to the third, fourth, and fifth metacarpals of the left hand; a rating in excess of 10 percent for hypoesthesia of the fifth digit of the left hand for the period from March 15, 2010, to June 2, 2014; and a rating in excess of 40 percent for hypoesthesia of the fifth digit of the left hand for the period beginning June 3, 2014, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   

ORDER

As of March 15, 2010, a 10 percent rating, but no higher, for residuals of fractures to the third, fourth, and fifth metacarpals of the left hand is granted, subject to VA regulations governing the payment of monetary awards. 

For the period from March 15, 2010, to June 2, 2014, a rating in excess of 10 percent for hypoesthesia of the fifth digit of the left hand is denied. 

As of June 3, 2014, a 40 percent rating, but no higher, for hypoesthesia of the fifth digit of the left hand is granted, subject to VA regulations governing the payment of monetary awards.



REMAND

Although the Board regrets the additional delay, the claim for service connection for bilateral pes planus must be remanded again to ensure that due process is followed and there is a complete record upon which to adjudicate such claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The opinion rendered by the VA physician who conducted the June 2014 VA examination as to whether the Veteran's bilateral pes planus, as noted by the Veteran's representative in her October 2014 brief with respect to the "double negative" contained in his opinion, was not rendered in a clear manner sufficient for adjudication purposes.  As such, the AOJ will be requested to obtain an addendum opinion from, to the extent possible, the VA physician who conducted the June 2014 VA examination.  See Barr, 21 Vet. App. at 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

The Board also agrees with the argument in the October 2014 brief that the reliance by the June 2014 VA examiner on the in-service limited duty profile as "protecting" the Veteran's flat feet from being aggravated by service is misplaced, as this profile was for upper extremity disability; namely, that resulting from the fractures to the fingers of the left hand, and was not related to any lower extremity disability, to include that involving the feet.  Therefore, the clinician who completes the addendum opinion requested herein will be requested not base the opinion on the in-service limited duty profile relied upon in the June 2014 opinion.  

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be obtained from, to the extent possible, the VA physician who conducted the June 2014 VA examination.  If the June 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The record, to include a copy of this remand, must be made available to the clinician in  conjunction with the opinion.  Thereafter, the clinician should render an opinion, in the exact manner as requested herein, as follows:  

Is there clear and unmistakable evidence that the Veteran's pre-existing bilateral pes planus did not undergo an increase in its underlying pathology during service? 

If there was an increase in the severity of the Veteran's pre-existing bilateral pes planus, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

In offering the opinion, the clinician must consider the full record, to include the Veteran's service treatment records and lay statements regarding the alleged presence of a bilateral foot disorder.  The rationale for any opinion offered should be provided, and such rationale should not be based on the in-service limited duty profile relied upon in the June 2014 opinion.  

2.  After completing the above, and any other development as may be indicated, the Veteran's claim for entitlement to service connection for bilateral pes planus should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


